Citation Nr: 1315003	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  12-14 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, claimed as depression and schizophrenia.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, claimed as depression and schizophrenia.


REPRESENTATION

Appellant represented by:	John R. Worman, attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issue of a total disability rating based on individual unavailability by reason of service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for an innocently acquired psychiatric disorder to include depression and schizophrenia is being remanded to the 
RO.


FINDINGS OF FACT

1.  In September 2008, the RO denied the Veteran's petition to reopen the claim of service connection for depression and schizophrenia.  

2.  The evidence received since the September 2008 rating decision is neither cumulative in nature nor repetitive of that previously of record, relates to a previously unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include depression and schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, to the extent that the action taken hereinbelow is favorable to the Veteran, there is no prejudice to the Veteran in adjudicating the applications without further discussion of VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). 

However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet.App. 1, 8 (1999).

The last final denial for the Veteran's claim of service connection for an innocently acquired psychiatric disorder to include depression and schizophrenia was issued in September 2008.  A Notice of Disagreement was not received within one year of notice of the denial of the claim for service connection.  As a result, the decision became final.  38 U.S.C.A. § 7105.

In this case, the evidence submitted since September 2008 consists of Social Security Administration (SSA) records, VA treatment records, private medical records, and lay statements submitted by the Veteran and his representative in support of the claim.

In March 2010, the Veteran submitted a statement to reopen his claim of service connection.  He indicated that he received VA mental health treatment. 

In May 2010, the RO denied the Veteran's claims of service connection for depression and schizophrenia, on the basis that the evidence submitted did not related to an unestablished fact necessary to substantiate the claims.

The RO acknowledged the Veteran's current diagnosis of chronic paranoid schizophrenia.  However, the RO noted that the evidence received since the prior final denial did not show that this disorder is the same as the personality disorder/ emotionally unstable personality that was shown during the Veteran's service.

In September 2010, the Veteran submitted a Notice of Disagreement and treatment records from R.L.S, a private psychiatrist.  In a September 2010 statement, Dr. R.L.S. opined that the it is possible that Veteran was demonstrating symptoms of his psychotic disorder prior to his termination from the military.

In an October 2012 statement, Dr. A.H.F., another private psychologist, opined that the behavior the Veteran exhibited in the military was consistent with a psychotic disorder having paranoid features.  He based this opinion on a phone interview with the Veteran.  

Dr. A.H.F. further stated that the Veteran's psychotic condition progressively worsened and became a chronic case of paranoid-type schizophrenia that was a direct extension of the condition mistakenly identified in the military as a personality disorder.  

Specifically, the private medical statements are new and presented additional facts that were not previously considered to include evidence related to service connection.

Thus, since the September 2008 denial of the claim, medical nexus evidence has been received linking a current disability to the Veteran's period of service.  

This is new evidence that when considered with the previous evidence of record is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

Accordingly, new and material evidence has been presented that is sufficient to reopen the claim.


ORDER

As new and material evidence has been presented to reopen the claim of service connection for an innocently acquired psychiatric disorder to include depression and schizophrenia, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The record contains private medical opinions which raise a reasonable possibility of substantiating the Veteran's claim of service connection for an innocently acquired psychiatric disorder.  This evidence, while sufficient to reopen the claim, is not sufficient to allow the claim.

Specifically, the record contains a September 2010 statement from Dr. R.L.S., who opined that it was possible that Veteran was demonstrating symptoms of his psychotic disorder prior to his termination from the military.  In addition, an October 2010 statement from Dr. A.H.F. indicated that the Veteran's later diagnosed schizophrenia was a continuation of his in-service psychiatric disorder  

The Veteran has stated that the post-service diagnosis of schizophrenia was a continuation of his in-service psychiatric problems and that his in-service diagnosis of a personality disorder was an incorrect diagnosis.

Based on this evidentiary posture, the Board finds that the issue of service connection for an innocently acquired psychiatric disorder contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999).

These questions concern the nature of the Veteran's psychiatric disorder and whether such a disorder had its clinical onset in service or is otherwise related to active duty.

These questions must be addressed by an appropriately qualified medical professional.  A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012).

Finally, to ensure completeness of the record, the RO should obtain any outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Accordingly, the reopened claim is being REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed psychiatric disorder since service.

The RO should take all indicated action to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associated with the claims folder.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

2.  Then, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder. 

The Veteran's claims file should be reviewed by the examiner(s).  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that an innocently acquired psychiatric disability including schizophrenia or depression had its clinical onset during his period of active duty.

The examiner should specifically comment on the September 2010 statement from Dr. R.L.S. and the October 2010 statement from Dr. A.H.F. and address whether the findings noted in connection with the current diagnosis of schizophrenia represent a progression of the symptoms that began during the Veteran's period of active service.  A complete rationale for all opinions expressed should be provided.

3.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.   


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


